Title: Treasury Department Circular to the Collectors of the Customs, 31 October 1789
From: Treasury Department,Hamilton, Alexander
To: Collectors of the Customs


Treasury Department New York Octr. 31st 1789
Sir
A question has been submitted to me by the Collectors of certain ports, which being of a general nature, I have thought fit to make the subject of a circular instruction. It is this, whether the duties are demandable on importations after the first of August, and prior to the organisation of the Custom houses in the respective districts.
After mature reflection on this point, I am of opinion that those duties are demandable, and that it is incumbent upon the officers of the customs to claim them, and if disputed, to prosecute the claim to a legal determination. My Idea of the Remedy, is an action of debt in the name, or information on behalf of the United States of America; which you will please to intimate to the Attorney General of the district.
I am sensible that inconveniencies will in some cases attend this construction, but I do not think myself at liberty to be influenced by them, to a departure from the Law by which we are all to be directed: And the Construction will at least have the advantage of promoting Equality among the States. But in the manner of advancing and conducting the claim I would recommend all the moderation which is compatible with the end.
I am, Sir,   Your obed. Servt.
A HamiltonSecy of the Treasury
